DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in China on 5/18/20. It is noted, however, that applicant has not filed a certified copy of the 202010418746.X application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the glass” in lines 3, 4, 6-8, 10, and 11.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested claim 1, lines 3, 4, 6-8, 10, and 11 are amended to delete “the glass” and insert therein - - the laminated glass - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
The term “high” in claim 1, line 3 is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 1 further recites the limitation “the transfer speed” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested claim 1, line 3 is amended to delete “high” and insert therein - - transfer - - to overcome this rejection (and in such a case claim 3 should be similarly amended to delete “high” and insert therein - - transfer - -).  This is the interpretation given the limitation for purposes of examination.
Claim 1, line 6 requires “maintaining a third vacuum pressure”.  The limitation “a third vacuum pressure” is unclear and confusing as the claim previously requires “evacuating to a third vacuum pressure”, i.e. the third vacuum pressure in each instance is the same vacuum pressure.  It is suggested to delete “maintaining a third vacuum pressure” and insert therein - - maintaining the third vacuum pressure - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 1, line 8 requires “maintaining a third vacuum pressure”.  The limitation “a third vacuum pressure” is unclear and confusing as the claim previously requires “evacuating to a third vacuum pressure”, i.e. the third vacuum pressure in each instance is the same vacuum pressure.  It is suggested to delete “maintaining a third vacuum pressure” and insert therein - - maintaining the third vacuum pressure - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 1, line 9 requires “maintaining a third vacuum pressure”.  The limitation “a third vacuum pressure” is unclear and confusing as the claim previously requires “evacuating to a third vacuum pressure”, i.e. the third vacuum pressure in each instance is the same vacuum pressure.  It is suggested to delete “maintaining a third vacuum pressure” and insert therein - - maintaining the third vacuum 
Claim 1, line 10 requires “dropping a vacuum pressure to a second vacuum pressure”.  The limitation “a second vacuum pressure” is unclear and confusing as the claim previously requires “evacuating to a second vacuum pressure”, i.e. the second vacuum pressure in each instance appears to be the same vacuum pressure and including as evidenced by claim 2.  It is suggested to delete “dropping a vacuum pressure to a second vacuum pressure” and insert therein - - dropping a vacuum pressure to the second vacuum pressure - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 1, line 12 requires “dropping a vacuum pressure to a first vacuum pressure”.  The limitation “a first vacuum pressure” is unclear and confusing as the claim previously requires “evacuating to a first vacuum pressure”, i.e. the first vacuum pressure in each instance appears to be the same vacuum pressure and including as evidenced by claim 2.  It is suggested to delete “dropping a vacuum pressure to a first vacuum pressure” and insert therein - - dropping a vacuum pressure to the first vacuum pressure - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 3 requires “a low speed”.  The limitation is unclear and confusing as to what is the “a low speed”.  It is suggested claim 3 is amended to delete “the high speed is 20-60 m/min, and a low speed is 1-5 m/min” and insert therein - - the transfer speed is 20-60 m/min, and the low-speed transfer is 1-5 m/min - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
The term “high-speed” in claim 10 is a relative term which renders the claim indefinite.  The term “high-speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised It is suggested claim 10 is amended to delete “high-speed” to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
The term “high-speed” in claim 16 is a relative term which renders the claim indefinite.  The term “high-speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested claim 16 is amended to delete “high-speed” to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
The term “high-speed” in claim 17 is a relative term which renders the claim indefinite.  The term “high-speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested claim 17 is amended to delete “high-speed” to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
The term “high-speed” in claim 18 is a relative term which renders the claim indefinite.  The term “high-speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested claim 18 is amended to delete “high-speed” to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
The term “high-speed” in claim 19 is a relative term which renders the claim indefinite.  The term “high-speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested claim 19 is amended to delete “high-speed” to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
The term “high-speed” in claim 20 is a relative term which renders the claim indefinite.  The term “high-speed” is not defined by the claim, the specification does not provide a standard for It is suggested claim 20 is amended to delete “high-speed” to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended as suggested to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
A production method for laminated glass is known as taught by Balduin et al. (U.S. Patent Application Publication 2001/0007270) comprising loading laminated glass (1) into a vacuum inlet transfer chamber (4) and evacuating to a vacuum pressure, transferring the laminated glass to a vacuum heating chamber (7), maintaining the vacuum pressure, and transferring the laminated glass to a vacuum outlet transfer chamber (16), maintaining the vacuum pressure (Figure 1 and Paragraphs 0032-0038).  It is further known following the vacuum heating chamber(s) (9) is a vacuum cooling chamber (10) to cool the laminated glass as evidenced by CN 109733045 (see also the machine translation and Figures 2-4 and Paragraphs 0033-0059).  It is further known as evidenced by Zhao et al. (U.S. Patent Application Publication 2013/0291599) and/or Cooper (U.S. Patent Application Publication 2009/0151853) one or more auxiliary chambers are arranged in the front and back of the main vacuum chamber and a step-shaped vacuum transition area is arranged between the main vacuum chamber and the outside atmosphere to gradually improve the vacuum degree as close to the main chamber and to gradually reduce the vacuum degree away from the main vacuum chamber (and optionally further so the main chamber can keep high vacuum degree all the time during working, the production efficiency is improved, and the production cost is reduced) (Figure 5 and Paragraphs 0004, 0024, 0025, 0047, and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN 110682633 (see also the machine translation) directed to continuous vacuum production equipment for laminated glass (35 U.S.C. 102(b)(1)(A) exception applies).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746